Exhibit 10.18

 

2019 Cash Bonus Plan Summary

 

Target bonuses for named executive officers of AcelRx Pharmaceuticals, Inc. (the
“Company”) under the 2019 Cash Bonus Plan (the “Plan”) will range from 35% to
55% of such executive’s 2019 base salary. The amount of cash bonus, if any, for
each named executive officer will be based on both the named executive officer
achieving his or her individual performance goals and on the Company meeting the
2019 corporate objectives approved by the Board. The 2019 corporate objectives
are primarily related to: the commercialization of DSUVIA™; successful REMS
compliance; commercial support for Grunenthal sales efforts of Zalviso® in
Europe; advancement of Zalviso for potential approval by the United States Food
and Drug Administration; business development, including potential partnering
for sales of DZUVEO outside the United States; and other financial objectives to
support the Company’s corporate goals. The target bonuses for the Company’s
named executive officers for 2019 are as follows:

 

 

Name

 

Position

 

Bonus %

 

Vincent Angotti

 

Chief Executive Officer

 

55%

 

Pamela Palmer, M.D., Ph.D.

 

Chief Medical Officer

 

40%

 

Raffi Asadorian

 

Chief Financial Officer

 

40%

 

Badri Dasu

 

Chief Engineering Officer

 

35%

 

Lawrence Hamel

 

Chief Development Officer

 

35%

 

Mr. Angotti’s cash bonus under the Plan shall be based 100% on the achievement
of the 2019 corporate objectives.  The cash bonuses under the Plan for all other
named executive officers shall be based 40% on the achievement of his or her
individual performance goals, as determined by the Board, and 60% on the
achievement of the 2019 corporate objectives. The named executive officers’
actual bonuses may exceed 100% of target in the event performance exceeds the
predetermined goals.

 